Morgan, Lewis & Bockius LLP 1111 Pennsylvania Avenue, NW Washington, DC20004 Tel:202.739.3000 Fax:202.739.3001 www.morganlewis.com February 28, 2011 Rydex ETF Trust Four Irvington Centre 805 King Farm Boulevard Suite 600 Rockville, MD 20850 Re: Opinion of Counsel regarding Post-Effective Amendment No. 17 to the Registration Statement filed on Form N-1A under the Securities Act of 1933 (File No. 333-101625) Ladies and Gentlemen: We have acted as counsel to Rydex ETF Trust, a Delaware statutory trust (the “Trust”), in connection with the above-referenced registration statement on Form N-1A (the “Registration Statement”) which relates to the Trust’s shares of beneficial interest, without par value (collectively, the “Shares”) of the following series of the Trust: Rydex S&P 500 Equal Weight ETF, Rydex Russell Top 50® ETF, Rydex 2x S&P 500 ETF, Rydex Inverse 2x S&P 500 ETF, Rydex S&P 500 Pure Value ETF, Rydex S&P 500 Pure Growth ETF, Rydex S&P MidCap 400 Pure Value ETF, Rydex S&P MidCap 400 Pure Growth ETF, Rydex S&P SmallCap 600 Pure Value ETF, Rydex S&P SmallCap 600 Pure Growth ETF, Rydex S&P 500 Equal Weight Consumer Discretionary ETF, Rydex S&P 500 Equal Weight Consumer Staples ETF, Rydex S&P 500 Equal Weight Energy ETF, Rydex S&P 500 Equal Weight Financials ETF, Rydex S&P 500 Equal Weight Health Care ETF, Rydex S&P 500 Equal Weight Industrials ETF, Rydex S&P 500 Equal Weight Materials ETF, Rydex S&P 500 Equal Weight Technology ETF, and Rydex S&P 500 Equal Weight Utilities ETF (the “Funds”).This opinion is being delivered to you in connection with the Trust’s filing of Post-Effective Amendment No. 17 to the Registration Statement (the “Amendment”) to be filed with the U.S. Securities and Exchange Commission pursuant to Rule 485(b) under the Securities Act of 1933, as amended (the “1933 Act”).With your permission, all assumptions and statements of reliance herein have been made without any independent investigation or verification on our part except to the extent otherwise expressly stated, and we express no opinion with respect to the subject matter or accuracy of such assumptions or items relied upon. In connection with this opinion, we have reviewed, among other things, copies of the following documents: (a) a certificate of the State of Delaware as to the existence and good standing of the Trust; (b) copies of the Trust’s Agreement and Declaration of Trust and all amendments thereto (the “Declaration of Trust”) and the Trust’s By-Laws and all amendments thereto (the “By-Laws”); (c) a certificate executed by Joanna M. Haigney, Secretary of the Trust, certifying, and attaching copies of, theDeclaration of Trust and By-Laws, and certain resolutions adopted by the Board of Trustees of the Trust authorizing the issuance of the Shares of the Funds; and (d) a printer’s proof of the Amendment In our capacity as counsel to the Trust, we have examined the originals or certified, conformed or reproduced copies of all records, agreements, instruments and documents as we have deemed relevant or necessary as the basis for the opinion hereinafter expressed. In all such examinations, we have assumed the legal capacity of all natural persons executing documents, the genuineness of all signatures, the authenticity of all original or certified copies, and the conformity to original or certified copies of all copies submitted to us as conformed or reproduced copies. As to various questions of fact relevant to such opinion, we have relied upon, and assume the accuracy of, certificates and oral or written statements of public officials and officers or representatives of the Trust. We have assumed that the Amendment, as filed with the U.S. Securities and Exchange Commission, will be in substantially the form of the printer’s proof referred to in paragraph (d) above. Based upon, and subject to, the limitations set forth herein, we are of the opinion that the Shares, when issued and sold in accordance with the Declaration of Trust and By-Laws, and for the consideration described in the Registration Statement, will be legally issued, fully paid and non-assessable under the laws of the State of Delaware. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement. In giving this consent, we do not concede that we are in the category of persons whose consent is required under Section 7 of the 1933 Act. Very truly yours, /s/ Morgan, Lewis & Bockius LLP
